McDonald, judge.
The offense is possession of whiskey in a dry area for the purpose of sale; the punishment, a fine of $1,000.00 and confinement in jail for six months.
The disposition hereof makes a statement of the facts unnecessary.
Appellant objected to the failure of the trial court to define the term “prima facie evidence” in the charge to the jury.
Where the State relies upon the prima, facie evidence statute to show that intoxicants were possessed for the purpose of sale, as it did herein, the definition of “prima facie evidence” should be given in the charge. Whitaker v. State, 164 Tex.Cr.R. 264, 298 S.W.2d 600; Seay v. State, 134 Tex.Cr.R. 255, 115 S.W.2d 418; and Floeck v. State, 34 Tex.Cr.R. 314, 30 S.W. 794.
The judgment is reversed, and the cause is remanded.